FILED
                             NOT FOR PUBLICATION                            DEC 16 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 BOBBY LEN FRANKLIN,                             No. 08-16439

               Plaintiff - Appellant,            D.C. No. 2:07-CV-01400-RLH-
                                                 RJJ
   v.

 MARK CHATTERTON; et al.,                        MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Nevada
                    Roger L. Hunt, Chief District Judge, Presiding

                           Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Bobby Len Franklin appeals pro se from the district court’s judgment

dismissing for lack of subject matter jurisdiction his actions brought under 42



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument, and grants appellees’ motion. See Fed. R. App. P. 34(a)(2).

NW /Research
U.S.C. § 1983 and Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971), and from an order imposing a pre-filing restriction

on him. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       The district court properly dismissed the claims against the United States for

lack of subject matter jurisdiction because Franklin failed to exhaust the required

administrative procedures. See Doria Mining and Eng’g Corp. v. Morton, 608

F.2d 1255, 1257 (9th Cir. 1979) (“When the regulations governing an

administrative decision-making body require that a party exhaust its administrative

remedies prior to seeking judicial review, the party must do so before the

administrative decision may be considered final and the district court may properly

assume jurisdiction.”); United States v. Alisal Water Corp., 431 F.3d 643, 650 (9th

Cir. 2005) (stating de novo standard of review). We previously rejected Franklin’s

contentions regarding the Confirmation Statute, 43 U.S.C. § 1165, and Stockley v.

United States, 260 U.S. 532 (1923), and they remain unavailing. See Franklin v.

United States, 46 F.3d 1140 (9th Cir. Jan. 10, 1995) (unpublished mem.); Franklin

v. United States, 46 F.3d 1141 (9th Cir. Jan. 10, 1995) (unpublished mem.).

       The district court did not abuse its discretion when it issued a pre-filing

review order against Franklin, after giving him notice and an opportunity to be

heard, developing a record for review, making findings regarding previous filings,


NW /Research                               2                                     08-16439
and tailoring the restriction narrowly. See De Long v. Hennessey, 912 F.2d 1144,

1146 (9th Cir. 1990) (stating standard of review and explaining factors).

       Franklin’s remaining contentions, including those regarding judicial recusal,

are unpersuasive.

       AFFIRMED.




NW /Research                              3                                   08-16439